Title: To Thomas Jefferson from William Strickland, 18 December 1805
From: Strickland, William
To: Jefferson, Thomas


                  
                     Dear Sir/
                     York Decr. 18th. 1805—
                  
                  Having been absent from home for several months, & having returned only lately, I did not receive from Mr. Erving, till within these few days, the box containing the Model, which you did me the honor of sending to me. Give me leave, Sir, in the first place to make my acknowledgements to you for this obliging attention & to assure you of the pleasure I experience in being recollected by you.—
                  Since my return from America, I have been unable to attend to the practice of Agriculture, being still confined to a residence in this town. I should otherwise have long since tried experiments with your plough; the mold board of which I conceive to be made upon true mechanical principles; & I have not heard of any other person having tried it, tho’ drawings & descriptions have been published in various works connected with Agriculture & the Arts. The utility of it will however be soon proved, as I have put your models into the hands of a Brother extensively concerned in farming affairs, who will give it a fair trial as soon as he has leisure for superintending the making of a plough; when if it should be found superior to others now in use, which from the principle I think it cannot fail of doing, we shall have mould boards made according to this pattern, of cast iron; for such are always found to work more true & freely, than when made of any other material. I am moreover induced to entertain a favourable opinion of your invention, not only from the attention, I know you to have given to the adjusting of it, & from your being so well qualified to judge of its utility but because the plough made use of in this & the Northern counties of England, & which is generally allowed to be the best instrument used in the Kingdom, has a moldboard more nearly approaching the form of yours, than that applyed to the more complex & cumbersome instruments used in most other parts of the country.
                  I have written to Mr. Arthur Young to inform him of your having sent a similar model to the Board of Agriculture & request him to apply for it on his return to London. At this time, I apprehend, that he is in the country, the Board not sitting till the meeting of Parliament in January.—
                  We remain in a state of indecisive warfare with our inveterate antagonist of France. He has dared not to attempt his threatend invasion, & for a long time past it has ceased to be an object of serious thought in this country; & now the signal victory of Trafalgar, must have shewn the impotence of the naval armaments of France. Of the combined fleets of France & Spain consisting of thirty three sail of the line nine only have returned to port, & of these four only are in a state capable of repair, as appears from the explicit & honourable account published by Spain (For France has favourd the world with no account of the Action); eight have arrived in England, & the rest are lost to our enemies, though not captured by us. After an action between great fleets, particularly, where one side is composed of vessels belonging to two nations, politically united, not in sentiments & good will, many circumstances, besides the uncertainty of the sea & weather, may be alleged to extenuate a defeat, & lessen the credit of the victors; but nothing has more clearly proved the superiority of British seamanship & seamen, than four of our fleet meeting some days after the action, four French vessels of precisely equal force, which had retreated uninjured from it, & that the whole of them should be captured & brought safe into the Ports of this country.
                  Well would it be if this conflict of the fleets could tend to bring matters to issue on the continent but according to present appearances, some one equally decisive must there take place. Though the French are in possession of Vienna, no decisive engaged has happened; & though the Austrians, have sufferd much they have retreated to concentrate their forces with the Russians, the main body of whom had not joined them, when the last accounts arrived here, but were within a few days march, & the Austrian army was then lying at no great distance beyond Vienna. The French are thus drawn continually farther from their frontiers; winter has set in with much severity; & it is the opinion of military men, that Bonaparte never risked so much in trusting to his fortune, as at this time.—
                  Hitherto no internal inconveniences have affected this country, beyond such as must attend every state of warfare, & which must ever in a certain degree derange the comforts, & pursuits of individuals. The seasons have been propitious, & plenty chears the country; the general sentiment of the people appears to be that of resisting our inveterate & ambitious enemy till a peace can be obtained that may promise us rest & security.
                  Allow me, Sir, before I conclude my letter to congratulate you on your reelection to the Honourable Station, which you now hold, & by which the sentiments of our countrymen in your favour are so unequivocally spoken, & which proves with what moderation, justice, prudence, & steadiness, you have governed your country; be assured of my constant & sincere regard, and of the pleasure I experience in expressing it: & that I am on all occasions that offer them selves—
                  Your much obliged & very Obedient Servant
                  
                     Wm: Strickland
                     
                  
               